DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
In Applicant’s 12/29/2020 amendment submission, claims 1 and 8-15 were amended and no claims were canceled or added. 
Claims 1-20 are pending and allowed herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 516 see [44].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 515 see fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closet prior art of record are to Puerini et al, Kulkarni et al, and Wootton et al.  None of the references either alone or in combination render the claimed invention obvious or anticipated. 
 Puerini et al (US Pub. 2015/0012396 A1) discloses By detecting the pick and/or placement of items by users in the materials handling facility, the movement of items within and exiting the materials handling facility is accomplished without requiring the user to undergo additional processing of the 
Kulkarni et al (US Pub. 2014/0324615 A1) discloses gateway sensor nodes are coupled to the computer server using the communication network, where a wireless mobile device is connected to multiple gateway sensor nodes to detect the wireless mobile device dynamically, and thus enables to improve the coupling of the sensor to devices detected on the network.
Wootton et al (US Pub. 2018/0146334 A1) discloses method for facilitating self-discovery of a presence sensing network by using a computing device. Uses include but are not limited to processing devices, personal computers, desktop computers, laptop computers, workstations, portable computers, handheld computers, smart phones, tablet computers, and mobile devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yukl (US Pat 6,057,761 A) teaches dielectric baseline and response waveforms representative of microwave energy amplitude from antennae arrays 16, 18 incident on a clothed human subject standing on platform 12.  All 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623